DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	


Response to Amendment
Received 06/15/2022

	Claim(s) 1-16 are pending.
	Claim(s) 1-7 have been amended.
Claim(s) 8-16 have been added.	
The 35 U.S.C § 103 rejection to claim(s) 1-16 have been fully considered in view of the amendments received on 06/15/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 06/15/2022


Regarding independent claim(s) 1, 3, 4, 6, and 7:

Applicant’s arguments (Remarks, Page 8: ¶ 3 to Page 9: ¶ 5), filed 06/15/2022, with respect to the rejection(s) of claim(s) 1, 3, 4, 6, and 7 under 35 U.S.C § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Sakaguchi et al. (US PGPUB No. 20090052613 A1) and further in view of Chen et al. (US PGPUB No. 20180020932 A1).


Regarding dependent claim(s) 2 and 5:

Applicant’s arguments (Remarks, Page 9: ¶ 6), filed 06/15/2022, with respect to the rejection(s) of claim(s) 2 and 5 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 3, 4, 6, and 7 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al., US PGPUB No. 20090052613 A1, hereinafter Sakaguchi, and further in view of Chen et al., US PGPUB No. 20180020932 A1, hereinafter Chen.

Regarding claim 1, Sakaguchi discloses a recording device (Sakaguchi; a recording/storing device [¶ 0010-0011, ¶ 0033, and ¶ 0043-0044], as illustrated by Fig. 2; wherein, the apparatus includes an image reconstruction unit for reconstructing 3D image data from X-ray images in many directions which are stored in the image storage unit [¶ 0044 and ¶ 0046]) comprising:
a processor comprising hardware (Sakaguchi; the recording device, as addressed above, comprises a processor comprising hardware [¶ 0043-0044], as illustrated within Fig. 2), the processor being configured to:
generate, based on temporal change in plural sets of image data that have been generated by a radiography and arranged chronologically, pulse information on a subject (Sakaguchi; the processor, as addressed above, configured to generate pulse information on a subject based on temporal change in plural sets of image data that have been generated by a radiography and arranged chronologically [¶ 0011-0012 and ¶ 0056-0058], as illustrated within Fig. 7; moreover, cardiac phase [¶ 0062-0063 and ¶ 0065], as illustrated within Fig. 9); 
associate the plural sets of image data with the pulse information to record the plural sets of image data with the pulse information into a memory (Sakaguchi; the processor, as addressed above, configured to associate the plural sets of image data with the pulse information to record the plural sets of image data with the pulse information into a memory [¶ 0062-0064]; wherein, tracking performance selecting one or more images per one or more heartbeats [¶ 0057-0059 and ¶ 0066], as illustrated within Fig. 7 and Fig. 9); and
select, based on the pulse information, image data from the plural sets of image data that have been recorded in the memory to generate three-dimensional image data (Sakaguchi; the processor, as addressed above, configured to select image data from the plural sets of image data [¶ 0057-0059 and ¶ 0066] that have been recorded/stored implicitly in the memory to generate 3D image data based on the pulse information [¶ 0043-0044 and ¶ 0046]; such that, the image reconstruction unit reconstructs 3D image data on the basis of the key images and the position-corrected non-key images [¶ 0047-0048] in relation with three dimensional coordinates of the feature points are calculated by geometric calculation [¶ 0052, ¶ 0055, and ¶ 0058]; moreover, a storage unit which stores data of a plurality of images in different radiographing directions together with information concerning cardiac phases [¶ 0011-0012]; wherein, data is acquired and stored [¶ 0049, ¶ 0052, and ¶ 0055]).  
Sakaguchi fails to explicitly discloses an endoscope.
However, Chen teaches image data that have been generated by an endoscope (Chen; image data that have been generated by an endoscope [¶ 0005-0007]).
Sakaguchi and Chen are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sakaguchi, to incorporate image data that have been generated by an endoscope (as taught by Chen), in order to provide accuracy in clinical measurements (Chen; [¶ 0003-0004 and ¶ 0009]). 

Regarding claim 2, Sakaguchi in view of Chen further discloses the recording device according to claim 1, wherein the processor is further configured to perform correction to reduce change in shape that differs according to the pulse information (Sakaguchi; the processor, as addressed within the parent claim(s), is further configured to perform correction to reduce change in (wave) shape that differs according to the pulse information [¶ 0048, ¶ 0055, and ¶ 0057-0059], as illustrated within Fig. 7; wherein, R waves change in size [¶ 0044-0045]; moreover, a system for correcting the positional shift of a subject image [¶ 0045 an ¶ 0048]).
  
Regarding claim 3, Sakaguchi discloses an image observation device (Sakaguchi; an image observation/reconstruction device [¶ 0010-0011, ¶ 0033, and ¶ 0043-0044], as illustrated by Fig. 2; wherein, the apparatus includes an image reconstruction unit for reconstructing 3D image data from X-ray images in many directions which are stored in the image storage unit [¶ 0044 and ¶ 0046]) comprising:
a processor comprising hardware (Sakaguchi; the recording device, as addressed above, comprises a processor comprising hardware [¶ 0043-0044], as illustrated within Fig. 2), the processor being configured to:
acquire data on a three-dimensional image (Sakaguchi; the processor, as addressed above, configured to acquire data on a 3D image [¶ 0043-0045 and ¶ 0047]; moreover, image acquisition and the generation of a 3D image [¶ 0049]), the data being generated by selection of a set of image data from plural sets of image data that have been generated by a radiography and arranged chronologically (Sakaguchi; the data being generated by selection of a set of image data from plural sets of image data that have been generated by a radiography and arranged chronologically [¶ 0043-0045]; moreover, sequentially tracking [¶ 0053-0054 and ¶ 0061]), the selection being based on pulse information on a subject (Sakaguchi; the selection being based on pulse information [¶ 0056-0057 and ¶ 0059] on a subject [¶ 0034-0036]), the pulse information being generated based on temporal change in the plural sets of image data (Sakaguchi; the pulse information being generated based on temporal/interval change in the plural sets of image data [¶ 0056-0058], as illustrated within Fig. 7; wherein, tracked imaging [¶ 0053-0054]; moreover, cardiac phase corresponding to a time interval [¶ 0040-0041]);
generate angle-of-view information, based on information of a position and an angle at which the subject is observed (Sakaguchi; the processor, as addressed above, configured to generate angle-of-view information based on information of a position and an angle at which the subject is observed [¶ 0056-0058]; moreover, rotational radiography [¶ 0034-0035 and ¶ 0049]); and
generate two-dimensional image data acquired by observation of the three-dimensional image (Sakaguchi; the processor, as addressed above, configured to generate 2D image data acquired by observation of the 3D image [¶ 0043-0044, ¶ 0047, and ¶ 0049]; wherein, a subject is 3D as illustrated within Fig. 3 [¶ 0043 and ¶ 0047-0048]), the observation being based on the pulse information and the angle-of-view information (Sakaguchi; the observation being based on the pulse information and the angle-of-view information [¶ 0056-0058]; moreover cardiac phase [¶ 0041-0042] and at the time of radiography [¶ 0043-0045]). 
Sakaguchi fails to explicitly discloses an endoscope.
However, Chen teaches image data that have been generated by an endoscope (Chen; image data that have been generated by an endoscope [¶ 0005-0007]).
Sakaguchi and Chen are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sakaguchi, to incorporate image data that have been generated by an endoscope (as taught by Chen), in order to provide accuracy in clinical measurements (Chen; [¶ 0003-0004 and ¶ 0009]). 

Regarding claim 4, Sakaguchi discloses an observation system (Sakaguchi; an image observation/reconstruction system [¶ 0010-0011, ¶ 0033, and ¶ 0043-0044], as illustrated by Fig. 2, and outline/method [¶ 0049], as illustrated within Fig. 4; wherein, the system includes an image reconstruction unit for reconstructing 3D image data from X-ray images in many directions which are stored in the image storage unit [¶ 0044 and ¶ 0046]) comprising:
a processor comprising hardware (Sakaguchi; the recording device, as addressed above, comprises a processor comprising hardware [¶ 0043-0044], as illustrated within Fig. 2), the processor being configured to:
generate, based on temporal change in plural sets of image data that have been generated by a radiography and arranged chronologically, pulse information on a subject (Sakaguchi; the processor, as addressed above, configured to generate pulse information on a subject based on temporal change in plural sets of image data that have been generated by a radiography and arranged chronologically [¶ 0011-0012 and ¶ 0056-0058], as illustrated within Fig. 7; moreover, cardiac phase [¶ 0062-0063 and ¶ 0065], as illustrated within Fig. 9);
associate the plural sets of image data with the pulse information to record the plural sets of image data with the pulse information into a memory (Sakaguchi; the processor, as addressed above, configured to associate the plural sets of image data with the pulse information to record the plural sets of image data with the pulse information into a memory [¶ 0062-0064]; wherein, tracking performance selecting one or more images per one or more heartbeats [¶ 0057-0059 and ¶ 0066], as illustrated within Fig. 7 and Fig. 9);
select, based on the pulse information, image data from the plural sets of image data that have been recorded in the memory to generate data on a three-dimensional image (Sakaguchi; the processor, as addressed above, configured to select image data from the plural sets of image data [¶ 0057-0059 and ¶ 0066] that have been recorded/stored in the memory to generate data on a 3D image based on the pulse information [¶ 0043-0044 and ¶ 0046]; such that, the image reconstruction unit reconstructs 3D image data on the basis of the key images and the position-corrected non-key images [¶ 0047-0048] in relation with three dimensional coordinates of the feature points are calculated by geometric calculation [¶ 0052, ¶ 0055, and ¶ 0058]; moreover, a storage unit which stores data of a plurality of images in different radiographing directions together with information concerning cardiac phases [¶ 0011-0012]; wherein, data is acquired and stored [¶ 0049, ¶ 0052, and ¶ 0055]);
generate angle-of-view information, based on information of a position and an angle at which the subject is observed (Sakaguchi; the processor, as addressed above, configured to generate angle-of-view information based on information of a position and an angle at which the subject is observed [¶ 0056-0058]; moreover, rotational radiography [¶ 0034-0035 and ¶ 0049]); and 
generate two-dimensional image data acquired by observation of the three-dimensional image (Sakaguchi; the processor, as addressed above, configured to generate 2D image data acquired by observation of the 3D image [¶ 0043-0044, ¶ 0047, and ¶ 0049]; wherein, a subject is 3D as illustrated within Fig. 3 [¶ 0043 and ¶ 0047-0048]), the observation being based on the pulse information and the angle-of-view information (Sakaguchi; the observation being based on the pulse information and the angle-of-view information [¶ 0056-0058]; moreover cardiac phase [¶ 0041-0042] and at the time of radiography [¶ 0043-0045]).  
Sakaguchi fails to explicitly discloses an endoscope.
However, Chen teaches image data that have been generated by an endoscope (Chen; image data that have been generated by an endoscope [¶ 0005-0007]).
Sakaguchi and Chen are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sakaguchi, to incorporate image data that have been generated by an endoscope (as taught by Chen), in order to provide accuracy in clinical measurements (Chen; [¶ 0003-0004 and ¶ 0009]). 

Reding claim 5, Sakaguchi in view of Chen discloses the observation system according to claim 4, wherein the processor is further configured to control timing for imaging by the radiography, according to the pulse information (Sakaguchi; the processor, as addressed within the parent claim(s), is further configured to control timing for imaging by the radiography [¶ 0034-0035, ¶ 0041-0042, and ¶ 0049], according to the pulse information [¶ 0048 and ¶ 0055]; moreover, cardiac phase [¶ 0056-0058] and/or same cardiac phase [¶ 0059] as well as imaging rate [¶ 0061]).
Chen further teaches image data that have been generated by an endoscope (Chen; image data that have been generated by an endoscope [¶ 0005-0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sakaguchi as modified by Chen, to incorporate image data that have been generated by an endoscope (as taught by Chen), in order to provide accuracy in clinical measurements (Chen; [¶ 0003-0004 and ¶ 0009]). 

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 4, due to the similarities claim 6 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 4, due to the similarities claim 7 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 7; however, the subject matter/limitations not addressed by claim 4 is/are addressed below.
Sakaguchi fails to disclose discloses a non-transitory computer-readable recording medium with an executable program stored thereon, the program causing an observation system to execute.
However, Chen teaches a non-transitory computer-readable recording medium with an executable program stored thereon, the program causing an observation system to execute (Chen; a non-transitory computer-readable recording medium with an executable program stored thereon [¶ 0053-0054], the program causing an observation system to execute [¶ 0056-0059]).
Sakaguchi and Chen are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Sakaguchi as modified by Chen, to incorporate a non-transitory computer-readable recording medium with an executable program stored thereon, the program causing an observation system to execute (as taught by Chen), in order to provide accuracy in clinical measurements (Chen; [¶ 0003-0004 and ¶ 0009]). 
(further refer to the rejection of claim 4)

Regarding claim 8, Sakaguchi in view of Chen discloses the recording device according to claim 1, wherein the processor (Sakaguchi; the processor, as addressed within the parent claim(s)) is further configured to: 
extract feature points in images from the plural sets of image data that have been arranged chronologically (Sakaguchi; the processor, as addressed above, is configured to extract feature points in images from the plural sets of image data that have been arranged chronologically [¶ 0047-0048 and ¶ 0057-0058]; moreover, tracked feature points [¶ 0053-0055] designated feature points on key images [¶ 0051-0052]); and 
generate, based on temporal change in the extracted feature points, the pulse information on the subject (Sakaguchi; the processor, as addressed above, is configured to generate the pulse information on the subject based on temporal change in the extracted feature points [¶ 0011-0012 and ¶ 0056-0058], as illustrated within Fig. 7; moreover, radiographing of a subject [¶ 0034-0036 and ¶ 0044]; moreover, cardiac phase [¶ 0062-0063 and ¶ 0065], as illustrated within Fig. 9).  

Regarding claim 9, Sakaguchi discloses the recording device according to claim 1, wherein the processor (Sakaguchi; the processor, as addressed within the parent claim(s)) is further configured to: 
extract feature points in images from the plural sets of image data that have been arranged chronologically (Sakaguchi; the processor, as addressed above, is configured to extract feature points in images from the plural sets of image data that have been arranged chronologically [¶ 0047-0048 and ¶ 0057-0058]; moreover, tracked feature points [¶ 0053-0055] designated feature points on key images [¶ 0051-0052]); and 
generate, based on temporal change in colors of the extracted feature points, the pulse information on the subject (Sakaguchi; the processor, as addressed above, is configured to generate the pulse information on the subject based on temporal change implicitly in colors of the extracted feature points [¶ 0011-0012 and ¶ 0056-0058], as illustrated within Fig. 7; moreover, radiographing of a subject [¶ 0034-0036 and ¶ 0044]; moreover, cardiac phase [¶ 0062-0063 and ¶ 0065], as illustrated within Fig. 9).  

Regarding claim 10, Sakaguchi in view of Chen discloses the recording device according to claim 1, wherein the processor (Sakaguchi; the processor, as addressed within the parent claim(s)) is further configured to: 
extract feature points in images from the plural sets of image data that have been arranged chronologically (Sakaguchi; the processor, as addressed above, is configured to extract feature points in images from the plural sets of image data that have been arranged chronologically [¶ 0047-0048 and ¶ 0057-0058]; moreover, tracked feature points [¶ 0053-0055] designated feature points on key images [¶ 0051-0052]); and 
generate, based on temporal change in coordinates of the extracted feature points, the pulse information on the subject (Sakaguchi; the processor, as addressed above, is configured to generate the pulse information on the subject based on temporal change in coordinates of the extracted feature points [¶ 0011-0012 and ¶ 0056-0058], as illustrated within Fig. 7; moreover, radiographing of a subject [¶ 0034-0036 and ¶ 0044]; moreover, cardiac phase [¶ 0062-0063 and ¶ 0065], as illustrated within Fig. 9).  

Regarding claim 11, Sakaguchi discloses the recording device according to claim 1, wherein the processor is further configured to generate, based on temporal change in coordinates of contours detected from the plural sets of image data that have been arranged chronologically, the pulse information on the subject (Sakaguchi; the processor, as addressed within the parent claim(s), is further configured to generate the pulse information on the subject based on temporal change in coordinates of implicit contours detected from the plural sets of image data that have been arranged chronologically [¶ 0011-0012 and ¶ 0056-0058], as illustrated within Fig. 7; moreover, cardiac phase [¶ 0062-0063 and ¶ 0065] and tracked feature point [¶ 0047-0048 and ¶ 0053-0054]).  

Regarding claim 13, Sakaguchi discloses the recording device according to claim 1, wherein the processor (Sakaguchi; the processor, as addressed within the parent claim(s)) is further configured to: 
generate a pulse phase from the pulse information (Sakaguchi; the processor, as addressed above, is configured to generate a pulse phase from the pulse information [¶ 0044 and ¶ 0057-0059]); and 
select, based on the generated pulse phase, image data from the plural sets of image data that have been recorded in the memory to generate three-dimensional image data (Sakaguchi; the processor, as addressed above, is configured to select image data from the plural sets of image data [¶ 0057-0059 and ¶ 0066] that have been recorded/stored implicitly in the memory to generate 3D image data based on the generated pulse phase [¶ 0043-0044 and ¶ 0046]; such that, the image reconstruction unit reconstructs 3D image data on the basis of the key images and the position-corrected non-key images [¶ 0047-0048] in relation with three dimensional coordinates of the feature points are calculated by geometric calculation [¶ 0052, ¶ 0055, and ¶ 0058]; moreover, a storage unit which stores data of a plurality of images in different radiographing directions together with information concerning cardiac phases [¶ 0011-0012]; wherein, data is acquired and stored [¶ 0049, ¶ 0052, and ¶ 0055]).  

Regarding claim 15, Sakaguchi discloses the recording device according to claim 1, wherein the processor is further configured to perform correction to enhance change in a color tone that differs according to the pulse information (Sakaguchi; the processor, as addressed above, configured to perform correction to enhance change implicitly in a color tone that differs according to the pulse information [¶ 0011-0012 and ¶ 0056-0058], as illustrated within Fig. 7; moreover, radiographing of a subject [¶ 0034-0036 and ¶ 0044]; moreover, cardiac phase [¶ 0062-0063 and ¶ 0065], as illustrated within Fig. 9).  





Allowable Subject Matter

Claims 12, 14, and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616